                   Case 19-11292-JTD          Doc 1049       Filed 12/30/19        Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :      Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     :      Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           :      Jointly Administered
                                                      :
                                                      :      Re: D.I. 955
------------------------------------------------------x

     NOTICE OF FILING OF PLAN SUPPLEMENT PURSUANT TO THE SECOND
        AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
          INSYS THERAPEUTICS, INC. AND ITS AFFILIATED DEBTORS

         PLEASE TAKE NOTICE that on December 4, 2019, Insys Therapeutics, Inc. (“Insys”)

and its affiliated debtors in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), as

debtors and debtors in possession (collectively, the “Debtors”), filed solicitation versions of the

Second Amended Joint Chapter 11 Plan of Reorganization of Insys Therapeutics, Inc. and Its

Affiliated Debtors [Docket No. 955] (the “Plan”) and the Disclosure Statement for Second

Amended Joint Chapter 11 Plan of Reorganization of Insys Therapeutics, Inc. and Its Affiliated

Debtors [Docket No. 956] (the “Disclosure Statement”). Capitalized terms used but not otherwise

defined herein shall have the meanings ascribed to such terms in the Plan.

         PLEASE TAKE FURTHER NOTICE that the Plan and Disclosure Statement

contemplate the submission of certain documents (or forms thereof), schedules, and exhibits (the

“Plan Supplement”) in advance of the hearing on confirmation of the Plan (the

“Confirmation Hearing”).


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.



RLF1 22660497v.1
                   Case 19-11292-JTD       Doc 1049        Filed 12/30/19       Page 2 of 4




         PLEASE TAKE FURTHER NOTICE that the Debtors hereby file current drafts of the

following Plan Supplement documents:2

                  Exhibit A      Amended and restated certificate of incorporation of Insys
                   Therapeutics, Inc.

                  Exhibit B     Amended and restated by-laws of Insys Therapeutics, Inc.

                  Exhibit C     Schedule of Assumed and Assigned Contracts

                  Exhibit D     Schedule of Retained Causes of Action

                  Exhibit E     List of Non-Released Parties

                  Exhibit F     Insys Liquidation Trust Agreement

                  Exhibit G     ILT Equity and Asset Transfer Agreement

                  Exhibit H     ILT Claims Arbiter and ILT Board

                  Exhibit I     ILT Claims Arbiter Submission Procedures

                  Exhibit J     Victims Restitution Trust Agreement

                  Exhibit K     VRT Asset Transfer Agreement

                  Exhibit L     VRT Claims Administrator and VRT Board

                  Exhibit M     Personal Injury Claims Analysis Protocol

                  Exhibit N     Class Claim Procedures and Class Representative for Insurance
                   Ratepayer Class Claims

                  Exhibit O     Class Claim Procedures and Class Representatives for Third Party
                   Payor Class Claim

                  Exhibit P    Class Claim Procedures and Class Representatives for Hospital
                   Class Claims

                  Exhibit Q     Class Claim Procedures and Class Representative for NAS
                   Monitoring Class Claim



2
  These documents remain subject to continuing review by the Debtors, counsel to the Official Committee of
Unsecured Creditors, and the SMT Group Representatives. As noted herein, these documents may be modified prior
to the hearing to consider confirmation of the Plan.
                                                      2
RLF1 22660497v.1
                   Case 19-11292-JTD   Doc 1049      Filed 12/30/19     Page 3 of 4




         PLEASE TAKE FURTHER NOTICE that the forms of the documents contained in the

Plan Supplement are integral to, and are considered part of, the Plan. If the Plan is confirmed, the

documents contained in the Plan Supplement will be approved by the Bankruptcy Court pursuant

to the order confirming the Plan.

         PLEASE TAKE FURTHER NOTICE that the Debtors, the Official Committee of

Unsecured Creditors, and SMT Group Representatives reserve the right, subject to the terms and

conditions set forth in the Plan, to alter, amend, modify, or supplement any document in the Plan

Supplement; provided, if any document in the Plan Supplement is altered, amended, modified, or

supplemented in any material respect prior to the hearing to confirm the Plan, the Debtors will file

a blackline of such document with the Bankruptcy Court.

         PLEASE TAKE FURTHER NOTICE that the Plan Supplement, Plan, and Disclosure

Statement may be viewed for free at the website of the Debtors’ claims and noticing agent, Epiq

Corporate Restructuring, LLC (“Epiq”) at https://dm.epiq11.com/Insys or for a fee on the

Bankruptcy Court’s website at http://www.deb.uscourts.gov. To obtain hard copies of the Plan

Supplement, Plan, or Disclosure Statement, please contact Epiq at Epiq Corporate Restructuring

LLC, 10300 SW Allen Blvd., Beaverton, Oregon 97005 or by calling 866-897-6433 (Domestic)

or 646-282-2500 (International).

         PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing will be held before

the Honorable Kevin Gross, United States Bankruptcy Judge, in Courtroom 3 of the United States

Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Wilmington,

Delaware 19801, beginning on January 16, 2020, at 9:00 a.m. (ET). Please be advised that the

Confirmation Hearing may be continued from time to time by the Bankruptcy Court without

further notice.


                                                 3
RLF1 22660497v.1
                   Case 19-11292-JTD   Doc 1049    Filed 12/30/19   Page 4 of 4




Dated: December 30, 2019
       Wilmington, Delaware
                                           /s/ Christopher M. De Lillo
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           John H. Knight (No. 3848)
                                           Paul N. Heath (No. 3704)
                                           Amanda R. Steele (No. 5530)
                                           Zachary I. Shapiro (No. 5103)
                                           Christopher M. De Lillo (No. 6355)
                                           One Rodney Square
                                           920 N. King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701

                                           -and-

                                           WEIL, GOTSHAL & MANGES LLP
                                           Gary T. Holtzer (admitted pro hac vice)
                                           Ronit J. Berkovich (admitted pro hac vice)
                                           Candace M. Arthur (admitted pro hac vice)
                                           Brenda L. Funk (admitted pro hac vice)
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007

                                           Attorneys for the Debtors
                                           and Debtors in Possession




                                              4
RLF1 22660497v.1
